DETAILED ACTION

This Office action is in response to Applicant’s amendment filed January 31, 2022.  Applicant has amended claims 1 and 8.  Claims 9, 11 and 13-16 have been cancelled.  New claim 17 has been added.  Currently, claims 1-8, 10 and 17 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20211026.

The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-10 and 15-16 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scheper et al, U.S. Patent No. 5,877,134, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-10 and 15-16 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cantor et al, U.S. Patent No. 3,650,965, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1-8 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Renfrow, US 2002/0037821, is maintained for the reasons of record.

                                           NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 17 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Renfrow, US 2002/0037821.
Renfrow, US 2002/0037821, discloses a detergent composition containing at least two surfactants, one having a cloud point of less than about 30 Degrees Celsius, especially below 14 Degrees Celsius, and another having a cloud point greater than about 30 Degrees Celsius, especially above about 40 Degrees Celsius (see abstract).  It is further taught by Renfrow that the detergent composition further contains phosphoric acid or hydrochloric acid in high concentration (see paragraph 4 and claim 7 on page 2), that the two surfactants are alcohol alkoxylates that contain ethylene oxide groups, propylene oxide groups, and R groups that contain 4-20 carbon atoms (see paragraphs 8-19), and that the composition contains 1-5% by weight of the first surfactant and 1-10% by weight of the second surfactant (see paragraph 9), per the requirements of the instant invention.  Therefore, instant claim 17 is anticipated by Renfrow, US 2002/0037821.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.
.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, Renfrow, US 2002/0037821, does not teach or suggest in general a cleaning solution containing 1) an inorganic acid or methane sulfonic acid, 2) an alkyl-poly(ethyleneglycol-co-propyleneglycol)-ether having a cloud point of less than or equal to 25 degrees Celsius, 3) an alkyl-poly(ethyleneglycol-co-propyleneglycol)-ether having a cloud point of greater than or equal to 30 degrees Celsius or an alkyl-polyethyleneglycol-ether having a cloud point of greater than or equal to 45 degrees Celsius, and 4) an alkyl glycol ether, as required by applicant in instant claim 10.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 28, 2022